Appeal by the defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered April 19, 1983, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his plea should be vacated is not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636), and in any event, is without merit (see, People v Harris, 61 NY2d 9). The defendant’s claim of ineffective assistance of counsel is based upon facts dehors the record.
Further, we find that the defendant was properly adjudicated a second felony offender (see, People v Loughlin, 66 NY2d 633, 635-636, rearg denied 66 NY2d 916; People v Young, 123 AD2d 366, 367-368, lv denied 68 NY2d 919; People v Morcilio, 91 AD2d 1074). Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.